Citation Nr: 9927986	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disorder.




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decision of 
February 1998, by the Hartford, Connecticut Regional Office 
(RO), which denied the veteran's claim for service connection 
for a right knee disorder.  The notice of disagreement with 
this determination was received in February 1998.  The 
statement of the case was issued in October 1998.  The 
veteran's substantive appeal (VA Form 9) was received in 
December 1998. 


REMAND

A preliminary review of the record indicates that in his 
substantive appeal (VA Form 9), received in December 1998, 
the veteran requested a Travel Board hearing before a member 
of the Board at the RO.  

In correspondence dated in January 1999, the RO notified the 
veteran that a Travel Board hearing was scheduled for 
February 17, 1999.  Of record is a report of contact (VA Form 
119), dated January 26, 1999, wherein the veteran requested a 
delay of the scheduled hearing as he was still gathering 
evidence.  Subsequently, by letter dated in March 1999, the 
veteran indicated that he wished to reschedule the hearing.  
A hearing before a Hearing Officer was scheduled for August 
3, 1999, but, according to a report of contact, dated August 
3, 1999, the RO noted that the veteran had failed to appear 
for his scheduled hearing.  

On August 27, 1999, the Board sent a letter to the veteran 
asking for clarification regarding whether he wanted a 
hearing before the Board and, if so, where.  In response, the 
veteran indicated that he desired a hearing before a member 
of the Board at the RO. 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
located at the RO.  

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the veteran until he is further 
notified.  In requesting the above action, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate outcome of this case pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




